Citation Nr: 0638374	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease, claimed as a heart condition and as secondary to 
PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

On another matter, in his June 2002 notice of disagreement to 
the May 2002 rating decision, the veteran filed a new, 
informal claim for service connection for hypertension and 
heart disease, claimed as secondary to service-connected 
diabetes mellitus, a matter not yet adjudicated by the RO.  
The instant appeal involving heart disease concerns only 
service connection for heart disease claimed as due to PTSD.  
Therefore, the June 2002 claim is REFERRED to the RO for 
appropriate action.


REMAND

PTSD

The veteran's claimed stressor must be verified because the 
record does not show personal engagement in combat against 
the enemy based on official military records, such as 
evidence of award of a combat citation.  If the evidence 
establishes combat activity and the claimed stressor is 
related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Otherwise, the law requires verification of a claimed 
stressor.  

The veteran's service personnel records show service in the 
Republic of Vietnam from February 1967 to late January 1968, 
and that he was attached to the HHD Company 210th Combat 
Aviation Battalion from May 1967.  The veteran reports that 
he was not always in Saigon, but was detailed elsewhere, near 
Long Binh, and that his duties included construction activity 
"just outside" Long Binh (building a heliport), clearing 
land and tent, and perimeter guard duty for some eight 
months, and that his bunker was under Viet Cong fire some 7-8 
times, at night.  His claimed PTSD stressors are witnessing 
deaths and severely wounded American soldiers and Vietnamese 
civilians in the course of performing such duties, and the 
stress of being under enemy attack.  

The veteran reported in July 2002 that a U.S. Army round fell 
short of its target in June or July 1967.  In his stressor 
questionnaire received in August 2001, he wrote that, in or 
around July or August 1967, attacks occurred "just outside" 
Long Binh.  The U.S. Armed Service Center for Research of 
Unit Records (USASCRUR), predecessor to the U.S. Army and 
Joint Services Records Research Center (JSRRC), determined 
that, based on Operational Reports - Lessons Learned 
submitted by the 210th Combat Aviation Battalion for the 
period from February 1, 1967 to July 31, 1967, no attacks or 
friendly fire incidents are documented.  On remand, JSRRC 
should be contacted to determine whether any attack or 
friendly fire incident occurred in August 1967.      

Also, at the October 2006 Board hearing, the veteran 
testified that, during active duty, sometime between late 
January and June 1968, after returning from Vietnam, he had 
reported a nervous problem and was seen at "Homestead base" 
in Florida, but was diagnosed with migraine headaches.  It is 
not clear whether there are additional, "mental hygiene" 
service medical records.  The service medical records in the 
claims file do include a notation that the veteran was at the 
Homestead A.F.B. hospital from March 28, 1968 to June 6, 1968 
(see "Health Record-Abstract of Service").  Homestead 
A.F.B. service medical records should be obtained, as they 
might contain pertinent information.     

The veteran also testified that he reported a "nervous" 
problem in 1995, at the Birmingham, Alabama, VA medical 
center.  The earliest Birmingham VA medical records in the 
claims folder are dated in 1996.  He also stated that, around 
1998, he was seen at Birmingham for "nervous" problems.  He 
further testified that he was treated at "UAB" (University 
of Alabama at Birmingham) and by "Dr. Carolyn Osolinik" for 
about a year and a half, around the late 1990s to 2001, for 
complaints about his nerves, and for heart problems.  The 
claims file does include UAB medical records, but they do not 
reflect Dr. "Osolinik."  Thus, it is not clear whether 
complete UAB records have been obtained.  On remand, any 
missing VA clinical records and private medical records 
should be obtained.   

Cardiovascular Disease

In connection with his pension claim, which was granted, the 
veteran listed in VA Form 21-526, filed in February 2001, 
three medical care providers ("Cullman"; "UAB," also 
identified at the October 2006 Board hearing; and "Carraway 
- Birmingham, AL") that reportedly treated him for his heart 
problems.  The records of the three providers are in the 
claims file; the majority is part of the Social Security 
Administration records package.  However, at the Board 
hearing, the veteran said that he was treated at UAB for 
about a year and a half for heart problems, from around late 
1990s to 2001, but also was given medication for nerves.  The 
claims file reflects UAB records dated in December 2000-
January 2001, but not earlier.  Any missing records should be 
obtained.  

The veteran testified in October 2006 that he began treatment 
for heart problems at the Birmingham VA medical center around 
2000-01.  Any missing VA clinical records should be obtained 
in remand.  

Based on the foregoing, the appeal is remanded to the RO, via 
the Appeals Management Center in Washington, D.C., for the 
following actions.  The veteran will be notified if he needs 
to take action.

1.  Contact the JSRRC and inquire whether 
Operational Reports - Lessons Learned, or 
other records, show hostile fire or 
friendly fire outside or near Long Binh, in 
August 1967, against the HHD Company, 210th 
Combat Aviation Battalion.  Document the 
inquiries made and response(s) from JSRRC.  
A negative reply (a determination that no 
incident is shown) is to be documented in 
the claims file.

2.  Obtain missing service medical records 
from the Homestead A.F.B. medical facility.  

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records from 
the Birmingham and Tuscaloosa, Alabama, 
facilities are associated with the claims 
file.  This includes securing any missing 
Birmingham VA clinical records, if any, 
from 1995, forward.   

4.  Ensure that any missing private 
clinical records from the University of 
Alabama at Birmingham medical facility and 
Dr. "Carolyn Osolinik" are associated with 
the claims file.  

5.  Advise the veteran that he can submit 
any additional evidence, lay or medical, 
not already of record but which he believes 
might be pertinent to his PTSD or heart 
disease claims.  If he desires VA 
assistance to secure evidence, he should 
notify VA and provide sufficient 
information about the sources of such 
evidence.  If he does so, then assist him 
in securing the evidence consistent with 
the duty to assist.

6.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

7.  If and only if additional development 
results in a corroborated stressor 
incident, arrange for the veteran to 
undergo an examination to determine whether 
he meets DSM-IV criteria for a PTSD 
diagnosis and whether it is at least as 
likely as not (by a probability of 50 
percent) etiologically linked to the 
verified stressor incident.   


8.  If service connection is granted for 
PTSD, schedule the veteran for an 
examination by a medical doctor to 
determine the current cardiovascular 
diagnoses and whether any are related to 
the service-connected PTSD.  For each 
cardiovascular diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (by a probability of 50 
percent) that the diagnosed disability is 
etiologically linked to PTSD, that is, 
whether it is caused by or increased in 
disability by the PTSD.  The examination, 
if conducted, should include all indicated 
testing as deemed warranted by a physician.  
The examiner should be provided with a 
complete copy of the veteran's claims file.           

9.  If the benefits sought remain denied, 
then issue an updated Supplemental 
Statement of the Case (SSOC).  Provide the 
veteran and his representative an 
opportunity to respond.  Then, if in order, 
return the appeal to the Board.  

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

